DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-7 and 15-27 are pending and have been examined below.

Priority
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/10/20 and 2/2/21 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7 and 15-27 rejected under 35 USC 102 as being anticipated by US20160189440 ("Cattone").

Claim 1
Cattone discloses a vehicle maintenance method (abstract), comprising: 
performing a diagnosis on a vehicle to obtain failure information of the vehicle (0192 analyzes the multi-signal information 902 to identify a diagnosis of the fault and communicates the diagnosis back over the network 116 to one of the mobile devices 112 or a client machine); 
searching for identification information of an expert corresponding to the failure information (0225 the processing module 504 may identify the expert based on the expert identifier information 930 in the current system fault analysis information 953., 0205 expert identifier information 930 may include user identifiers 218 that identify users on the network-based marketplace 118 that are qualified experts to diagnose or fix the problem described by the associated system test request information 955., 0105 the expertise level may indicate the user is a general expert who is qualified to provide advice for Fords by including vehicle identification information 302 that identifies Ford while specifying neither a part type identifier 308 nor a sub-system identifier 708. Further for example, the expertise level may indicate the user is an expert for a specific type of hoses, in an engine sub-system for Fords.); and 
setting up a voice communication connection with the expert's terminal corresponding to the identification information, so that a user performs voice communication with the expert (0136 he user interface element "EXPERT" may be selected after selecting the user interface elements 788 or 790 to identify an expert for the part 106 included in the respective smart component 102 and/or enter a chat room that includes the identified expert and/or initiate a communication with the identified expert. Note that it is known in the art that chat rooms may include voice communication).

Claim 2
Cattone discloses wherein the step of searching for identification information of an expert corresponding to the failure information comprises: 
sending maintenance document information corresponding to the failure information to the user; receiving an  the threshold information 712 may be configured to enable the dynamic calculation of a threshold responsive to receiving characterization information 312.); and 
searching, based on the expert connection request, for the identification information of the expert corresponding to the failure information (0225 the processing module 504 may identify the expert based on the expert identifier information 930 in the current system fault analysis information 953., 0205 expert identifier information 930 may include user identifiers 218 that identify users on the network-based marketplace 118 that are qualified experts to diagnose or fix the problem described by the associated system test request information 955.).

Claim 3
Cattone discloses wherein the step of searching for identification information of an expert corresponding to the failure information comprises: 
sending the failure information to a server, so that the server searches for the identification information of the corresponding expert based on the failure information (0107 The part maintenance information 710 may include vehicle identification information 302 that identifies a vehicle 104, the part type identifier 308 that identifies a type of a part 106 and part policy information 711. In some embodiments, the part maintenance information 710 may further include a part identifier 306. The part policy information 711 may include threshold information 712 that includes a threshold in association with maintenance policy information 714 that defines maintenance for the associated threshold, 0109 The maintenance message triggering event may be communicated by the processing module 504 to the smart component engine 505 responsive to receipt of the maintenance message 400 at the network-based marketplace 118. Recall that the mobile device 112 may receive characterization information 312 from a smart component 102 (e.g., part 106 and sensor 108), the mobile device 112, in turn, communicating a maintenance message 400, including the characterization information 312, to the network-based marketplace 118); and 
receiving the identification information of the corresponding expert sent by the server (0109, 0225 the processing module 504 may identify the expert based on the expert identifier information 930 in the current system fault analysis information 953., 0205 expert identifier information 930 may include user identifiers 218 that identify users on the network-based marketplace 118 that are qualified experts to diagnose or fix the problem described by the associated system test request information 955., 0105 the expertise level may indicate the user is a general expert who is qualified to provide advice for Fords by including vehicle identification information 302 that identifies Ford while specifying neither a part type identifier 308 nor a sub-system identifier 708. Further for example, the expertise level may indicate the user is an expert for a specific type of hoses, in an engine sub-system for Fords.).

Claim 4
Cattone discloses wherein the step of searching for identification information of an expert corresponding to the failure information comprises: 
obtaining identification information of the vehicle (0093 vehicle identification information); 
determining vehicle type information of the vehicle based on the identification information (0093 make, model, and year); and 
searching for the identification information of the corresponding  the processing module 504 may identify the expert based on the expert identifier information 930 in the current system fault analysis information 953., 0205 expert identifier information 930 may include user identifiers 218 that identify users on the network-based marketplace 118 that are qualified experts to diagnose or fix the problem described by the associated system test request information 955., 0105 the expertise level may indicate the user is a general expert who is qualified to provide advice for Fords by including vehicle identification information 302 that identifies Ford while specifying neither a part type identifier 308 nor a sub-system identifier 708. Further for example, the expertise level may indicate the user is an expert for a specific type of hoses, in an engine sub-system for Fords.).

Claim 5
Cattone discloses wherein the step of searching for identification information of an expert corresponding to the failure information comprises: 
obtaining geographical location information of the vehicle (0133 location); and 
searching for the identification information of the corresponding expert based on the geographical location information and the failure information (0109, 0225 the processing module 504 may identify the expert based on the expert identifier information 930 in the current system fault analysis information 953., 0205 expert identifier information 930 may include user identifiers 218 that identify users on the network-based marketplace 118 that are qualified experts to diagnose or fix the problem described by the associated system test request information 955., 0105).

Claim 6
Cattone discloses wherein after the step of setting up a voice communication connection with a terminal of the expert's terminal corresponding to the identification information, the method further comprises: 
obtaining voice information sent by the expert's terminal (0136 chat); 
playing the voice information (0136 chat), and parsing the voice information (0193, 0136 chat), and determining whether the voice information includes operation instruction information (0193 the user follows test design information including instructions to rest the second mobile device 112 on a passenger seat of the Mustang, accelerate to a speed of five mph, tap on the Google Glass to arm the collection device 901, and apply the brakes to achieve a dead stop); and 
performing an operation corresponding to the operation instruction information, if the voice information includes the operation instruction information (0193 the user follows test design information including instructions to rest the second mobile device 112 on a passenger seat of the Mustang, accelerate to a speed of five mph, tap on the Google Glass to arm the collection device 901, and apply the brakes to achieve a dead stop, 0207).

Claim 7
Cattone discloses wherein the step of setting up a voice communication connection with a terminal of the expert's terminal corresponding to the identification information comprises: 
sending the failure information to the expert's terminal, so that the expert's terminal determines corresponding fee information based on the failure information (0283 price); 
receiving the fee information returned by the expert's terminal and  The community content information 803 may include bulletin, recalls, service manuals, installation guides, pricing guides, recommendations, and any other community sourced content that may be used to maintain, fix, repair, price, acquire, evaluate, etc. a part 106 or smart component 102, sub-system 103, vehicle 104 or fleet of vehicles, etc.); 
receiving confirmation information as input by the user based on the fee information (0283 publishing, listing, and price-setting mechanisms whereby a buyer may list (or publish information concerning) goods or services for sale, a buyer can express interest in or indicate a desire to purchase such goods or services, and a price can be set for a transaction pertaining to the goods or services); and 
setting up the voice communication connection with the corresponding expert's terminal based on the confirmation information (0136 he user interface element "EXPERT" may be selected after selecting the user interface elements 788 or 790 to identify an expert for the part 106 included in the respective smart component 102 and/or enter a chat room that includes the identified expert and/or initiate a communication with the identified expert.).

Claim(s) 15-27 
Claim(s) 15-27 recite(s) subject matter similar to that/those of claim(s) 1, 1, 2, 3, 4, 5, 6, 7, 2, 3, 4, 5 and 6, and is/are rejected under the same grounds.

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892. Specifically, US20180315260 discloses a driver speaking to a mechanic about a vehicle problem via phone (0048). US20070093947 discloses a driver to initiate wireless voice communication with either a live advisor at the call center or a service technician regarding vehicle diagnostics (0025). US20070093924 also discloses telediagnosis for vehicles between a user and a call center technician (abstract, 0033).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663